In Mandamus and Procedendo. This cause originated in this court on the filing of a complaint for writs of mandamus and procedendo. Upon consideration of relators’ application for dismissal and request that respondent be taxed certain costs,
IT IS ORDERED by the court that the application for dismissal be, and hereby is granted, effective October 27, 1995, with costs to be taxed to relators.
ACCORDINGLY, IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.
*144295-2150.
State v. Sproat.
Montgomery County, No. 14472. Appellant has filed an untimely
appeal of the court of appeals’ decision denying his application for reopening under App.R. 26(B) and a motion for delayed appeal. This appeal involves a civil, post-conviction matter and not an appeal of a felony case to which the provisions for delayed appeal in S.Ct.Prae.R. II(2)(A)(4) apply. Therefore,
IT IS ORDERED by the court, sua sponte, effective October 27, 1995, that the motion for delayed appeal be, and hereby is, stricken.
IT IS FURTHER ORDERED by the court, sua sponte, that, in that appellant failed to perfect an appeal pursuant to S.CtPrae.R. II(2)(A)(1), this case be, and hereby is, dismissed for lack of jurisdiction.